Citation Nr: 1720477	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-15 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for sciatica of the right lower extremity, in excess of 20 percent prior to March 23, 2015, and in excess of 40 percent thereafter.

2.  Entitlement to an increased initial evaluation for a cervical strain, in excess of 10 percent prior to January 7, 2016, and in excess of 20 percent thereafter.

3.  Entitlement to an increased initial evaluation for right lower extremity radiculopathy, in excess of 0 percent prior to January 7, 2016, and in excess of 10 percent thereafter.

4.  Entitlement to service connection for shooting pains in the bilateral feet and toes.

5.  Entitlement to service connection for shooting pains in the bilateral arms.

6.  Entitlement to service connection for cold hands and numbness.

7.  Entitlement to service connection for nerve damage disability.

8.  Entitlement to service connection for shooting pains in the bilateral thighs.

9.  Whether severance of service connection for traumatic brain injury (TBI) was proper.

10.  Whether a June 2007 substantive appeal of a May 2005 rating decision was timely.


REPRESENTATION

Veteran represented by:	Robert G. Eastman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985, from November 1991 to March 1992, and from August 2003 to July 2004.

This appeal is before the Board of Veterans' Appeals (Board) from May 2007, June 2007, and July 2015 decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

In September 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.  The Veteran separately requested a hearing before the Board on his timeliness claim.  A hearing was scheduled in April 2016, but the Veteran failed to report as scheduled.  At his September 2016 hearing, neither he nor his representative presented evidence or argument as to this issue.  The Board therefore finds that the Veteran waived his right to a hearing on this issue.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  At his September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an increased initial evaluation for sciatica of the right lower extremity, in excess of 20 percent prior to March 23, 2015, and in excess of 40 percent thereafter.

2.  At his September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an increased initial evaluation for a cervical strain, in excess of 10 percent prior to January 7, 2016, and in excess of 20 percent thereafter.

3.  At his September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an increased initial evaluation for right lower extremity radiculopathy, in excess of 0 percent prior to January 7, 2016, and in excess of 10 percent thereafter.

4.  At his September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for shooting pains in the bilateral feet and toes.

5.  At his September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for shooting pains in the bilateral arms.

6.  At his September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for cold hands and numbness.

7.  At his September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for nerve damage disability.

8.  At his September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for shooting pains in the bilateral thighs.

9.  The grant of service connection for TBI, pursuant to a January 2009 rating decision, was not clearly and unmistakably erroneous.

10.  The June 2007 substantive appeal was not filed within 60 days of the March 13, 2006 mailing of the statement of the case or within one year of the June 15, 2005 mailing of the rating decision.  Prior to expiration of this period, the Veteran neither requested an extension nor submitted evidence requiring issuance of a supplemental statement of the case.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an increased initial evaluation for sciatica of the right lower extremity, in excess of 20 percent prior to March 23, 2015, and in excess of 40 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an increased initial evaluation for a cervical strain, in excess of 10 percent prior to January 7, 2016, and in excess of 20 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to an increased initial evaluation for right lower extremity radiculopathy, in excess of 0 percent prior to January 7, 2016, and in excess of 10 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for shooting pains in the bilateral feet and toes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for shooting pains in the bilateral arms have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for cold hands and numbness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for nerve damage disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for shooting pains in the bilateral thighs have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  Service connection for TBI was improperly severed, and the criteria for restoration of service connection for TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5109A (West 2014); 38 C.F.R. §§ 3.103, 3.105, 3.303 (2015).

10.  The substantive appeal filed in June 2007 was not timely.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of all service connection and increased rating claims.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With respect to the propriety of the severance of service connection for the Veteran's TBI, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

As to the issue of timeliness of a substantive appeal, the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  The facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Severance of Service Connection

The Veteran appeals the severance of his service connection for TBI, originally granted effective July 2007 and severed effective October 2015.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Once service connection has been granted, it can be severed only upon VA's showing that the final rating decision granting service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.103(b)(2), 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Military service records indicate that the Veteran was awarded a Combat Infantryman Badge for his period of service in Afghanistan. Service connection for posttraumatic stress disorder has been in effect since July 2004 and has been rated as 70 percent disabling from July 2004 and 100 percent beginning June 2007. 

VA treatment records reflect that in November 2007, the Veteran's treating psychiatrist issued a preliminary TBI diagnosis based on a reported history of head injuries while deployed, including a rollover motor vehicle accident.  He reported poor concentration since then, as well as disequilibrium symptoms, though a CT scan and MRI of the brain were both normal.  At a November 2007 neurology consultation, his neurologist found that the question of whether the Veteran's symptoms could be secondary to TBI in a motor vehicle accident in Afghanistan were difficult to determine, given the passage of time since the initial incident. 

In December 2008, the Veteran's psychiatrist diagnosed TBI, a diagnosis which remained attached to his record in subsequent psychiatric care.
The Veteran underwent a VA "Traumatic Brain Injury" examination in January 2009.  The examiner diagnosed neural behavioral/neuropsychiatric symptomatology secondary to TBIs sustained in service, specifically a motor vehicle accident occurring in Afghanistan.

Based on the above evidence, in a January 2009 rating decision the Veteran was granted service connection for TBI and a 40 percent evaluation was assigned effective July 2007.  In a November 2012 rating decision, the Veteran's PTSD evaluation was increased to 100 percent.  The RO noted that the Veteran's TBI evaluation would be subject to reexamination under the anti-pyramiding provisions of 38 C.F.R. § 4.14, located in Part 4 of Title 38 of the Code of Federal Regulations, relating to the Schedule for Rating Disabilities.

The Veteran's claims file was reviewed by a VA examiner in April 2014.  The examiner determined that the Veteran had not sustained a TBI.  Specifically, the examiner noted that the Veteran's claimed concussive injuries in service were not supported by evidence, as service treatment records reflect that after the motor vehicle accident he sought care for his back and neck, not his head, and no other service treatment records indicated TBI symptoms or care.  The examiner reviewed the contradictory evidence in the Veteran's medical history.

In its October 2014 proposal to sever service connection, the RO noted that the January 2009 VA examiner was a specialist in internal medicine, though regulations then required that an initial TBI diagnosis must be made by a physiatrist, psychiatrist, neurosurgeon, or neurologist.  See M21-1, III.iv.3.D.2.j.

A letter received by VA in May 2015 from the Veteran's private physical therapist states that the Veteran exhibits vertigo that, due to testing, cannot be attributed to benign paroxysmal positional vertigo.  Based on the Veteran's medical history, the physical therapist assumed that the only cause for these symptoms is TBI.

In October 2015, the Veteran's claims file was again reviewed by a VA neurologist.  The examiner opined that any current TBI symptoms were less likely than not caused by an in-service injury.  The examiner explained that symptoms of a concussion would typically be worse at the time of the injury, gradually improving over time. However, the Veteran did not report any TBI symptoms until several years after his motor vehicle accident.

At his September 2016 hearing, the Veteran's representative argued that the requirement that a VA TBI examination be conducted by a physiatrist, psychiatrist, neurosurgeon, or neurologist were not in effect in 2009, and it was thus improper to invalidate the January 2009 VA examination.

The Board finds that the grant of service connection for TBI, pursuant to a January 2009 rating decision, was not clearly and unmistakably erroneous.  

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different. Bouton v. Peake, 23 Vet.App. 70, 71 (2008); Grover v. West, 12 Vet.App. 109, 112 (1999); Russell v. Principi, 3 Vet.App. 310 at 313-14 (1992). A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question. May v. Nicholson, 19 Vet.App. 310, 313 (2005). The laws at the time of the RO or Board decision being attacked should be used. See, e.g., Fournier v. Shinseki, 23 Vet.App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed). The application of a regulation that has been subsequently invalidated does not constitute CUE. VAOPGCPREC 25-95. 

Mere disagreement as to how the facts were weighed or evaluated does not amount to a claim of clear and unmistakable error. Baldwin, 13 Vet.App. at 5; Russell, 3 Vet.App. at 313. Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error. Fugo, 6 Vet.App. at 44.

Firstly, the Board cannot clearly find that the facts as then known were not before the adjudicator. Because of the Veteran's combat service his accounts of the rollover need not be fully corroborated by treatment records.  38 C.F.R. § 3.304(d).  The evidence at the time of the rating decision included the January 2009 examination which diagnosed TBI. Under then-applicable law, VA manuals did not require a certain specialist to perform VA examinations such rules are intended to favor the Veteran. For these reasons, the grant of service connection for TBI, pursuant to a January 2009 rating decision, was not clearly and unmistakably erroneous, and service connection is restored.

As to pyramiding, it is a consideration in the rating evaluation, not the establishment of service connection. The law provides that the evaluation of the 
"same disability " or the "same manifestation" under various diagnoses is to be avoided. 38 C.F.R. § 4.14; compare Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155  and 38 C.F.R. § 4.14 , it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings). 

Resolution of the question of whether a diagnosed disorder may be service connected involves determining whether it is linked to service - regardless of whether it may be compensable under the rating schedule. Conversely, the issue of whether a separate disability rating may be assigned involves whether there are overlapping symptoms in two or more disorder.  The structure of Title 38 of the Code of Federal Regulations is illustrative, as it separates Part 3 containing provisions as to service connection (38 C.F.R. §§ 3.303 through 3.10)  as opposed to Part 4, entitled "Schedule for Rating Disabilities," containing the prohibition on pyramiding found in 38 C.F.R. § 4.14.
 
The appeal is therefore granted and service connection for traumatic brain injury is restored. 
Timely Substantive Appeal

The Veteran appeals the determination that he filed no timely substantive appeal for his claim for an evaluation in excess of 10 percent for residuals of a right ankle fracture.

The Board shall not entertain an application for review on appeal unless it conforms to the law.  See 38 U.S.C.A. § 7108.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal generally must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the statement of the case to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b)(1). 

When a claimant files a timely notice of disagreement, but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  If, however, (i) a claimant submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and (ii) that evidence, in accordance with 38 C.F.R. § 19.31, requires that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the claimant, even if the 60-day period extends beyond the expiration of the one-year appeal period.  38 C.F.R. § 20.302(b)(2).  Furthermore, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  The request for an extension must be made in writing prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

The Veteran's increased rating claim was denied in a May 2005 rating decision, and he received notice of this decision on June 14, 2005.  A copy of the decision was sent to the Veteran's prior representative, Veterans of Foreign Wars.  In December 2005, the Veteran appointed his current representative, who at that time filed a timely notice of disagreement.  VA issued a statement of the case on March 13, 2006, which indicated that a copy was sent to the Veteran's attorney.  Sixty days after notice of the statement of the case was May 12, 2006, and one year after notice of the rating decision was June 14, 2006.  To be timely, a substantive appeal therefore needed to be filed by the later of these two dates, June 14, 2006.  VA received neither any relevant evidence nor any communication or statement from the Veteran or his attorney between March 13 and June 14 of 2006.

In a June 2007 letter dealing primarily with the timeliness of the Veteran's notice of disagreement for his unrelated PTSD claim, VA informed the Veteran that his appeal for his ankle evaluation had expired.  The Veteran then submitted a VA Form 9 signed in June 2007 appealing all issues in all statements of the case, though in the narrative portion the Veteran only referred to a claim related to PTSD.  In his July 2007 notice of disagreement with VA's timeliness determination, the Veteran stated that he filed a timely notice of disagreement in July 2005.  While VA records indicate that the notice of disagreement was actually received in December 2005, this factual dispute is immaterial, as either date is within the appeal period.  The question before the Board is the timeliness of the substantive appeal, the equivalent of which was not received until June 2007.

In a February 2012 substantive appeal of the timeliness issue, the Veteran stated that the letters sent to him by VA were confusing as to what issues he had to appeal.  He had thought that he had timely appealed all issues properly and was waiting for a VA decision on the evidence submitted for his claims.  He stated he called VA many times and got conflicting answers on the phone.  He reiterated that he had not intended to let issues drop.  He further stated that VA lost correspondence, did not address it, and did not copy his attorney on all the paperwork sent to the Veteran.

The record reflects that the Veteran did not file a timely substantive appeal, and prior to expiration of the time limit for filing the substantive appeal the Veteran neither requested an extension for the filing of such appeal nor submitted evidence requiring issuance of a supplement statement of the case.  The Veteran has not contended otherwise.  The Veteran has instead contended that he was confused by the requirements for filing a timely appeal, and that VA failed to send unspecified documents to his attorney.  

The March 2006 statement of the case, however, indicates it was sent to his representative, who has not indicated otherwise.  For these reasons, the Board must conclude that the substantive appeal filed in June 2007 was not timely.  His appeal must therefore be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal on the issue of entitlement to an increased initial evaluation for sciatica of the right lower extremity, in excess of 20 percent prior to March 23, 2015, and in excess of 40 percent thereafter, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an increased initial evaluation for a cervical strain, in excess of 10 percent prior to January 7, 2016, and in excess of 20 percent thereafter, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an increased initial evaluation for right lower extremity radiculopathy, in excess of 0 percent prior to January 7, 2016, and in excess of 10 percent thereafter, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for shooting pains in the bilateral feet and toes has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for shooting pains in the bilateral arms has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for cold hands and numbness has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for nerve damage disability has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for shooting pains in the bilateral thighs has been withdrawn and is dismissed.

Restoration of service connection for traumatic brain injury is granted.

The June 2007 substantive appeal of the May 2005 rating decision is dismissed as untimely.


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


